11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
William Alberto Araujo
Appellant
Vs.                   No.  11-03-00206-CR B Appeal from Harris County
State of Texas
Appellee
 
This is an appeal from a judgment
adjudicating guilt.  William Alberto
Araujo originally entered a plea of guilty to the offense of theft.  Pursuant to a plea bargain agreement, the
trial court deferred the adjudication of guilt, placed appellant on community
supervision for 6 years, and assessed a $1,500 fine.  At the hearing on the State=s motion to adjudicate, appellant entered a plea of true to the State=s motion, a stipulation as to the evidence,
and a plea bargain agreement.  The trial
court revoked appellant=s community supervision, adjudicated his guilt, and assessed punishment
pursuant to the plea bargain agreement at confinement for 2 years and a $1,500
fine.  We dismiss the appeal.
After reviewing the clerk=s record in this case, we note that the trial
court has indicated in its certification of appeal that appellant has no right
to appeal.  TEX.R.APP.P. 25.2(a)(2)
& (d).  Therefore, the appeal is
dismissed.
 
PER CURIAM
 
August 7, 2003
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.